In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21-1739
MICHAEL L. SHAKMAN and PAUL M. LURIE, individually and
on behalf of others similarly situated,
                                        Plaintiffs-Appellees,

                                   v.

J.B. PRITZKER, in his official capacity as Governor of the State
of Illinois,
                                            Defendant-Appellant.
                       ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
            No. 1:69-cv-02145 — Edmond E. Chang, Judge.
                       ____________________

    ARGUED DECEMBER 10, 2021 — DECIDED AUGUST 5, 2022
                ____________________

    Before EASTERBROOK and SCUDDER, Circuit Judges. *
    SCUDDER, Circuit Judge. In 1972 a federal district court en-
tered the ﬁrst of many consent decrees preventing the

    *CircuitJudge Kanne died on June 16, 2022 and did not participate in
the decision of this case, which is being resolved under 28 U.S.C. § 46(d)
by a quorum of the panel.
2                                                   No. 21-1739

Governor of Illinois and units of local government from con-
ditioning employment decisions on political patronage. And
so were born the Shakman decrees. The Governor remains
subject to the original 1972 decree to this day—50 years
later—despite having demonstrated substantial compliance
with its terms and objectives in recent years. Principles of fed-
eralism do not permit a federal court to oversee the Gover-
nor’s employment practices for decades on end in circum-
stances like this. The power to hire, ﬁre, and establish accom-
panying policies needs to return to the people of Illinois and
the Governor they elected. The federal courts will remain
open to decide individual cases of alleged constitutional vio-
lations should they arise. But no longer shall the Governor’s
employment practices and policies have to win the approval
of a United States court.
                                I
                               A
   The extensive history of the Shakman decrees is well doc-
umented. Indeed, the Federal Reporter contains six prior
opinions from our court detailing the decrees and the related
twists and turns over the last half century. An abbreviated re-
view of that history suﬃces this time around.
    By the 1960s political patronage too often inﬂuenced pub-
lic employment decisions in Illinois, with state oﬃcials
awarding jobs based on who showed loyalty to the dominant
political party. In 1969, aiming to curb the corruption, inde-
pendent political candidate Michael Shakman and voter Paul
Lurie brought a putative class action against several political
organizations and various arms of county and city govern-
ment. They alleged that the conditioning of employment
No. 21-1739                                                  3

opportunities on campaign contributions and pledged votes
prevented the election of independent candidates and vio-
lated the First, Fifth, and Fourteenth Amendments.
    In 1970 we reversed the district court’s dismissal of the
case. See Shakman v. Democratic Org. of Cook County, 435 F.2d
267 (7th Cir. 1970) (“Shakman I”). The parties then commenced
the settlement negotiations that led to the 1972 Shakman con-
sent decree—the mutually agreed-upon and court-approved
remedy for the past practices that infected state and local em-
ployment decisions. See Shakman v. Dunne, 829 F.2d 1387, 1389
(7th Cir. 1987) (“Shakman II”). As part of those negotiations,
the plaintiﬀs added several defendants, including the Gover-
nor of Illinois—Richard Ogilvie at that time—to the eventual
consent decree. It is that original agreement from 1972, plus a
couple of subsequent decrees (against new units of local gov-
ernment) expanding the scope of the court’s supervision of
government employment decisions, that we now know col-
lectively as the Shakman decrees. See Shakman v. Clerk of Cook
County, 994 F.3d 832, 836 (7th Cir. 2021) (“Shakman VI”).
    The express terms of the 1972 decree made its purpose
clear: the state could no longer “condition[ ], bas[e] or know-
ingly prejudic[e] or aﬀect[ ] any term or aspect of governmen-
tal employment, with respect to one who is at the time already
a governmental employee, upon or because of any political
reason or factor.” On a prior occasion we recognized that the
decree and its attendant federal supervision were necessary
to safeguard the speech and associational rights of candidates
and voters. See Shakman II, 829 F.2d at 1395.
    In the years after the decree took eﬀect, the Supreme Court
issued two cases aﬃrming the unlawfulness of political pat-
ronage in government employment decisions. See Elrod v.
4                                                    No. 21-1739

Burns, 427 U.S. 347, 356–59 (1976) (holding that local govern-
ment could not constitutionally base public employment op-
portunities on political aﬃliation or nonaﬃliation); Rutan v.
Republican Party of Ill., 497 U.S. 62, 79 (1990) (qualifying Elrod
and holding that a state generally may not consider political
aﬃliation in hiring except as to certain exempted political po-
sitions).
    In time the Shakman decrees found themselves cemented
on the district court docket. And for decades little seemed to
happen other than the district court receiving annual or quar-
terly reports on the status of ongoing compliance eﬀorts. By
our measure, six diﬀerent federal judges have overseen the
case since its inception in 1969, with at least 1,000 status re-
ports ﬁled since the original consent decree took eﬀect in 1972.
The federal docket now includes over 10,000 entries—the ﬁrst
from October 1969 and the most recent from this week. What
may have started with a federal court’s well-grounded injunc-
tion came to look more like indeﬁnite federal judicial super-
vision of state employment practices.
                                B
    Fast forward from 1972 to 2014. After decades of quiet, the
Shakman decrees experienced something of a revival. It was
then that the Illinois Oﬃce of Executive Inspector General,
which the Illinois General Assembly authorized in 2009 to in-
vestigate and redress political patronage in state employ-
ment, reported multiple decree violations between 2003 and
2013, most especially at the Illinois Department of Transpor-
tation. The Department, the Inspector General’s report ex-
plained, had improperly hired, promoted, and transferred
hundreds of individuals based on political considerations
No. 21-1739                                                   5

under the Rod Blagojevich administration and for at least part
of Pat Quinn’s tenure as Governor of Illinois.
    By this time, and with the parties’ consent, a magistrate
judge had assumed responsibility for overseeing the Shakman
cases. The magistrate responded to the Inspector General’s
ﬁndings by granting a motion to appoint a special master to
investigate the extent of the Department of Transportation’s
noncompliance with the Shakman decree and to recommend
and evaluate the implementation of remedial measures. Like
the Inspector General, the special master found that oﬃcials
in the Blagojevich and Quinn administrations “played a key
role” in the employment abuses within the Department. Ac-
cordingly, the magistrate judge expanded the special master’s
duties to include review of all positions under the Governor’s
authority. The court set no deadline for either the special mas-
ter to complete her review or for the Governor to demonstrate
suﬃcient compliance with the decree, but instead committed
to “schedule regular meetings and require the submission of
periodic reports.”
    The special master’s supervision spurred at least some
meaningful remedial action by the Governor. In addition to
the already-established Oﬃce of Inspector General, Governor
Bruce Rauner’s administration supported and instituted new
remedial measures to account for past abusive practices and
to help prevent their recurrence. In 2015, for example, the In-
spector General established a new compliance department
called the Hiring & Employment Monitoring Division dedi-
cated to guaranteeing state employment practices “are free
from political and other manipulation.” Additionally, in 2016
the Governor agreed to develop and implement a Compre-
hensive Employment Plan that established guidelines for all
6                                                  No. 21-1739

aspects of state employment to prevent a recurrence of imper-
missible patronage practices. Among other things, the Em-
ployment Plan provides that the state should move toward
fully automated hiring platforms with an accompanying pub-
licly accessible website containing job postings, position de-
scriptions, and an application process—all to promote trans-
parency throughout employment processes.
    The magistrate judge likewise played a role in helping to
ensure the Governor moved the state in a new direction by
instituting controls to prevent the abuses of the past. The
court worked with the parties to approve a new process for
reviewing applications of existing employees who sought
jobs elsewhere in state government, but who had been hired
as part of the improper practices within the Department of
Transportation. Even more, it pressed the Governor to adopt
a list of those politically appointed positions exempt from the
general prohibition on patronage hiring announced in
Rutan—a list that continues to be updated monthly.
    Each of these measures has proven eﬀective, though the
parties dispute to what degree. As recently as 2019 the special
master reported that Governor J.B. Pritzker has made “signif-
icant progress” in complying with the 1972 Shakman decree,
including by continuing eﬀorts to implement the state’s Com-
prehensive Employment Plan. To be sure, however, the spe-
cial master has emphasized that more remains to be done.
“[O]pportunities for manipulation” cannot be ruled out, she
has explained, especially given the history of political patron-
age in Illinois.
No. 21-1739                                                  7

                              C
   That brings us to more recent developments. In November
2019 the Clerk of Cook County—itself, too, still a separate
party the Shakman decrees—ﬁled a motion to vacate the de-
cree. The magistrate judge denied that motion and the Clerk
appealed, aﬀording us our sixth opportunity to speak on the
case. See generally Shakman VI, 994 F.3d 832.
     Although we aﬃrmed the denial of the motion to vacate,
we sounded serious concerns about the duration and seem-
ingly never-ending nature of the Shakman decrees: “Do not
let today’s result cloud the grave federalism concerns we have
with the fact that the Clerk of Cook County has been under
the thumb of a federal consent decree for the last 50 years,”
we underscored. Id. at 843. “Such entrenched federal over-
sight should have raised red ﬂags long ago.” Id.
    It was against that backdrop—and reassignment of the
case from the magistrate judge to the district court—that Gov-
ernor Pritzker moved under Federal Rule of Civil Procedure
60(b)(5) to vacate the decree. The Governor pressed two posi-
tions. First, he claimed that, as evidenced by the special mas-
ter’s praise of the state’s ongoing eﬀorts to institute durable
remedies and her inability to ﬁnd constitutional violations in
recent years, the state had satisﬁed the requirements of the
decree. Second, the Governor argued that, separate and apart
from the state’s showing of recent compliance, continuing the
decree would be inequitable because the named plaintiﬀs lack
standing and, regardless, ongoing enforcement after this long
oﬀends principles of federalism.
8                                                  No. 21-1739

                               D
    In a thorough opinion, the district court denied Governor
Pritzker’s motion to vacate the 1972 decree. Like the special
master, the district court found that while “direct evidence of
political motivation is absent” in recent state employment de-
cisions, there were “areas of ongoing concern from which in-
ferences of First Amendment violations can be drawn.” Most
notably, the district court echoed the special master’s concern
with the Governor’s failure to fully implement certain admin-
istrative policies and processes prescribed by the Comprehen-
sive Employment Plan, like adoption of a new electronic hir-
ing system. Deﬁciencies like these, the district court deter-
mined, did not violate the decree but did reveal an ongoing
and yet unmitigated risk of potential future violations. Put an-
other way, it was the full implementation of certain risk man-
agement policies—like those within the Governor’s Employ-
ment Plan—that would serve as “the cornerstone of a sunset
plan” to the decree.
    So too did the district court conclude that the Governor
had not shown the Inspector General and Hiring & Employ-
ment Monitoring Division to be suﬃcient solutions to prevent
the patronage practices of the past. Although those oﬃces
closely supervised the state’s compliance with the law, in the
district court’s view, neither had achieved the durability nec-
essary to release the Governor from federal supervision. Until
then, both the special master and the federal court would con-
tinue close watch over the Governor of Illinois and every
agency under his authority.
   In denying the Governor’s motion to vacate, the district
court also granted in part Shakman and Lurie’s request to ex-
pand the scope of the special master’s duties. In addition to
No. 21-1739                                                    9

supervising the Governor’s compliance with the Shakman de-
cree, the special master was also now expressly tasked with
monitoring the state’s implementation of the Governor’s
Comprehensive Employment Plan and related policies.
   Governor Pritzker then appealed.
                               II
     The standards supplied by Rule 60(b)(5) of the Federal
Rules of Civil Procedure guide our analysis. The Rule author-
izes a district court to relieve a party from a judgment or order
if either (1) “the judgment has been satisﬁed, released, or dis-
charged” or (2) “applying it prospectively is no longer equi-
table.” Fed. R. Civ. P. 60(b)(5). Governor Pritzker has made
the necessary showings on both fronts, and the district court
abused its discretion in concluding otherwise. See Horne v.
Flores, 557 U.S. 433, 447 (2009).
                               A
    We start with Rule 60(b)(5)’s ﬁrst ground for vacating a
decree—satisfaction. A party claiming to have satisﬁed the
terms of a consent decree must show that it has achieved the
objectives of that decree. See id. at 450. Once a party has
shown that it has substantially complied with the terms of the
decree and implemented a durable remedy, “continued en-
forcement of the order is not only unnecessary, but im-
proper.” Id. Two primary reasons combined lead us to con-
clude that the Governor has satisﬁed the terms of the Shak-
man decree.
   First, the last signiﬁcant violations of the decree seem to
have occurred nearly a decade ago with the patronage scan-
dal within the Department of Transportation. The parties
point us to none since that time—certainly nothing systemic
10                                                  No. 21-1739

within any department under the Governor’s supervision.
Nor are we aware of any meaningful number of lawsuits al-
leging that the Governor or any department reporting to him
violated the constitutional rules announced by the Supreme
Court in Elrod or Rutan. Indeed, in some two dozen reports by
the special master over the past seven years, we see no ﬁnd-
ings of patronage practices harming individual employees or
applicants. Nothing in the parties’ appellate briefs suggests
otherwise.
    Second, the Governor has instituted or otherwise sup-
ported several remedial measures in recent years (under the
special master’s and district court’s supervision, to be sure) to
minimize the risk of political patronage in employment prac-
tices. Beyond the development of a Comprehensive Employ-
ment Plan, the state now has in place the Hiring & Employ-
ment Monitoring Division within the Oﬃce of Inspector Gen-
eral and a limited Rutan exempt list, among other things. That
many of these measures have remained in place for several
years with no ﬁndings of constitutional violations in or across
individual employment decisions speaks to the stability of the
state’s, and by extension, the Governor’s reform measures.
Shakman and Lurie, to their credit, candidly acknowledge the
Governor’s progress in recent years. And, for her part, the
special master has on more than one occasion commended the
Governor’s eﬀorts to comply with the decree, including by de-
scribing his accomplishments as “extraordinary,” “notable,”
and “signiﬁcant.”
   All of this is enough, we believe, for the Governor to show
that he has implemented a durable remedy and satisﬁed the
objectives of the 1972 decree.
No. 21-1739                                                  11

    Shakman and Lurie, who remain named plaintiﬀs over a
half century after the case began, urge a diﬀerent approach.
To our eye, their focus is not on this or that series of recent
hiring (or promotion or transfer) decisions, but instead on the
particulars of the Governor’s Employment Plan. They con-
tend that the Governor can do more to implement speciﬁc
measures to further reduce the risk that the state returns to
the unlawful ways of its past. Many dimensions of the district
court’s analysis charted this same course. For instance, in its
opinion denying the Governor’s motion to vacate, the district
court identiﬁed areas of “ongoing concern”—speciﬁc unful-
ﬁlled tasks under the Governor’s Employment Plan—“from
which inferences of First Amendment violations can be
drawn.”
   While we commend the district court’s diligence, we have
a hard time with its approach, especially 50 years into the
case. What most concerns us is that the special master’s over-
sight—which the district court relied on in denying the Gov-
ernor’s motion to vacate—has drifted beyond any obligation
imposed by the decree and, most certainly, the Constitution.
Nowhere do we see the special master, the district court, or
Shakman and Lurie on appeal relying on the standards artic-
ulated in Elrod and Rutan to identify constitutional violations.
   Rather, the special master’s reports concentrate on Gover-
nor Pritzker’s compliance with the ﬁnest of details within his
own Comprehensive Employment Plan. But that lengthy Em-
ployment Plan, as its name implies, is more of a human re-
source manual than an articulation of the lines separating
lawful from unlawful state employment practices. Whether
the Governor hires through paper or electronic means,
whether he posts job openings on the internet, or whether he
12                                                No. 21-1739

routinely updates position descriptions and titles is of no di-
rect constitutional import. Nor do we see how the full
achievement of those speciﬁc measures is crucial to a conclu-
sion that the Governor has suﬃciently satisﬁed the aims of the
1972 decree and put in place adequate measures to avoid fu-
ture constitutional violations. See Horne, 557 U.S. at 450
(“[C]ourts must remain attentive to the fact that federal-court
decrees exceed appropriate limits if they are aimed at elimi-
nating a condition that does not violate federal law or does
not ﬂow from such a violation.”) (cleaned up).
    In today’s ﬁnal analysis, the Governor owes his allegiance
to the federal and Illinois Constitutions—including the stand-
ards announced by the Supreme Court in Elrod and Rutan. But
everything the district court seemed to be assessing was a step
removed, focused more on administrative best practices and
much less on whether recurring constitutional violations war-
ranted the special master’s continued oversight under the di-
rection of a federal court.
    In no way are we saying that the risk of unlawful political
patronage no longer exists within Illinois. Of course it does:
nobody is naïve to the state’s embarrassing history. Doubtless
more can be done to further reduce risk, improve existing con-
trols, and respond to any allegations of constitutional viola-
tions in individual employment decisions. To his credit, Gov-
ernor Pritzker, through his very able counsel, was quick to
acknowledge as much as part of reaﬃrming the Governor’s
commitment to maintaining existing remedies and to ﬁnaliz-
ing implementation of his Comprehensive Employment Plan.
   But allowing risk-driven reasoning to carry the day creates
a most-concerning risk of its own—that the decree remains in
place indeﬁnitely. That prospect too discounts the reforms the
No. 21-1739                                                  13

Governor has instituted and that the special master has found
in large part to be eﬀective. In essence, Shakman and Lurie are
all but insisting that the Governor prove a negative—that he
show that no constitutional violations, whether measured at
the individual level or more systemically, have recently oc-
curred or will recur in the state’s employment practices. That
approach asks too much. The controlling question in deter-
mining whether to vacate the 1972 decree is whether the Gov-
ernor has satisﬁed its objectives, including by implementing
a durable remedy to avoid systemic future constitutional vio-
lations. We believe he has.
     As we see the record, everyone involved in recent years—
foremost Governor Pritzker, but also the special master, the
district court, and Michael Shakman and Paul Lurie (and their
talented counsel)—has been diligent in ensuring the state’s
substantial compliance with the 1972 decree. This is what is
supposed to happen in institutional reform litigation, even if
it is coming many, many years too late. We see nothing more
for the district court to do. The Governor has satisﬁed the ob-
jectives of the consent decree.
                               B
     While our analysis could end there, the constitutional im-
plications of a contrary conclusion warrant special emphasis.
As the Supreme Court has explained, Rule 60(b)(5)’s equity
consideration in a request for relief “serves a particularly im-
portant function in what we have termed ‘institutional reform
litigation.’” Horne, 557 U.S. at 447 (quoting Rufo v. Inmates of
Suﬀolk County Jail, 502 U.S. 367, 380 (1992)). On the record be-
fore us, continuing to hold the Governor to the 1972 decree
(and everything compliance with it has come to entail in the
last 50 years) would aﬀront principles of federalism and leave
14                                                   No. 21-1739

the district court playing a role at odds with the Case or Con-
troversy limitation in Article III of the U.S. Constitution.
                                1
    We begin with points all too easy to forget but all too im-
portant to a proper framing and resolution of the question be-
fore us. The Governor of Illinois is the state’s highest ranking
elected oﬃcial—chosen by voters to take the state in particu-
lar policy directions and to oﬀer “new insights and solutions.”
Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 442 (2004). Making
employment decisions is a meaningful part of the Governor’s
responsibility and executive prerogative, a way to implement
policy choices and to get things done.
     The Governor, keep in mind, also swears an oath to up-
hold both the Illinois Constitution and the federal Constitu-
tion. As a matter of ﬁrst principles, the Constitution presumes
that state oﬃcials “have a high degree of competence in de-
ciding how best to discharge their governmental responsibil-
ities,” including how to eﬀectuate constitutional compliance.
Id.; see also Lewis v. Casey, 518 U.S. 343, 349 (1996) (explaining
that “it is not the role of courts, but that of the political
branches, to shape the institutions of government”). The oath
the Governor takes means he swears to comply with the con-
stitutional rulings announced by the Supreme Court in Elrod
and Rutan. If he fails to do so, he (and other state oﬃcials) can
be sued in state or federal court and held accountable. See 42
U.S.C. § 1983.
   Indeed, case-by-case resolution and accountability is the
norm from the perspective of our national Constitution. Con-
sent decrees are the rare exception, with long-running decrees
being rarer still. Suﬃce it to say the 50-year-old Shakman
No. 21-1739                                                     15

decree reﬂects a far extreme. While extended federal judicial
oversight might serve as an occasional backstop, absent ex-
traordinary circumstances, it should not serve as a primary
means of ensuring state oﬃcials comply with duties imposed
by federal law. Doing so, the Supreme Court has cautioned,
risks courts “in the name of the Constitution, becoming en-
meshed in the minutiae of [state] operations” and depriving
local oﬃcials of their own legislative and executive responsi-
bilities. Lewis, 518 U.S. at 361 (cleaned up); see also City of Los
Angeles v. Lyons, 461 U.S. 95, 112 (1983) (declining to enjoin the
LAPD’s use of chokeholds because of the balance “to be pre-
served between federal equitable power and State administra-
tion of its own law”) (cleaned up).
    These principles are far from theoretical or aspirational. To
the contrary, they supply a concrete guidepost for resolving
this case: a federal court must “ensure that when the objects
of the decree have been attained, responsibility for discharg-
ing the state’s obligations is returned promptly to the state
and its oﬃcials when the circumstances warrant.” Frew, 540
U.S. at 442.
    We have reached that point: leaving the Governor subject
to the 1972 decree is no longer warranted or tolerable. Gover-
nor Pritzker has demonstrated substantial compliance with
the decree and identiﬁed and instituted durable remedies to
help ensure that compliance sticks. He has earned the right to
make employment decisions for the state on his own and not
under the terms and conditions of the 1972 decree or the
watchful eyes of a special master and federal court. We cannot
let perfect be the enemy of the constitutionally adequate.
16                                                   No. 21-1739

                                2
    Beyond these federalism concerns, we have an equally dif-
ﬁcult time identifying any remaining Case or Controversy.
But within our constitutional design, where powers are sepa-
rated between branches, that is all federal courts have the au-
thority to do—resolve concrete disputes between adverse par-
ties. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 573–76
(1992); see also Lewis, 518 U.S. at 349 (emphasizing that “[i]t is
the role of courts to provide relief to claimants, in individual
or class actions, who have suﬀered, or will imminently suﬀer,
actual harm”). Article III brings with it no license to oversee
the development of a state’s human resource policies—at least
not for 50 years and counting.
    Eight gubernatorial administrations have come and gone
in Illinois since the initiation of this lawsuit. Yet the same
named plaintiﬀs that brought the original suit in 1969 con-
tinue to prosecute enforcement of the decree under the district
court’s watch and, more recently, the eyes of a special master.
It is far from clear this arrangement comports with the Su-
preme Court’s emphasis in recent years on separation of pow-
ers and the related demands imposed by Article III for estab-
lishing and maintaining a Case or Controversy. See Lujan, 504
U.S. at 560–63. The proper equitable analysis of whether the
Governor should remain under the 1972 decree requires us
“to recognize that the longer an injunction or consent decree
stays in place, the greater the risk that it will improperly in-
terfere with a State’s democratic processes.” Horne, 557 U.S.
at 453.
    No longer is the Shakman decree’s enforcement necessary
to protect the First Amendment rights of state employees and
job applicants as declared in Elrod and Rutan. Rather, its
No. 21-1739                                                  17

continued application has put a federal court in a role tanta-
mount to serving as an indeﬁnite institutional monitor—not
much diﬀerent than an executive or legislative branch over-
sight agency—focused much more on ensuring that the Gov-
ernor implements best practices rather than eliminates “an
ongoing violation of federal law.” Horne, 557 U.S. at 454. This
is antithetical to the limited role the Constitution created for
the Third Branch: Article III does not “confer on federal
judges some amorphous power to supervise the operations of
government and reimagine from the ground up” the employ-
ment practices of Illinois. Whole Woman's Health v. Jackson, 142
S. Ct. 522, 532 (2021) (cleaned up).
    Be careful not to misread our conclusion. The district court
is not closing. To the contrary, it will remain open and recep-
tive to individual claims brought by persons able to allege
concrete and particularized injuries as a result of unlawful
patronage practices by the Governor or departments under
his supervision. And nothing will prevent such plaintiﬀs from
requesting not just money damages, but also appropriate in-
junctive relief. So, while today’s decision relieves the Gover-
nor of complying with the Shakman decree, the First Amend-
ment remains alive and well. Future violations of the rules an-
nounced in Elrod and Rutan may see new plaintiﬀs bringing
new cases requesting new and stiﬀ remedies, all the while em-
phasizing the tragic history that led to the Shakman decrees.
                        *      *      *
   We REVERSE the district court’s denial of the motion to
vacate and its expansion of the special master’s duties and
REMAND with instructions to VACATE the 1972 consent de-
cree as it applies to the Governor of Illinois.